Citation Nr: 1123324	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975, and in the Reserves from August 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's March 2007 claim for entitlement to service connection for a left knee disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for a left knee disorder.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

A medical examination is warranted in this case because the information and evidence of record contains competent medical evidence of a currently diagnosed disability; in August, September, and October 2007, during the pendency of the claim, VA clinicians diagnosed the Veteran with a torn medial meniscus and degenerative joint disease of the left knee, for which VA clinicians performed an arthroscopic debridement and medial meniscectomy in October 2007.

Second, the information and evidence of record establishes that the Veteran suffered an injury in service.  In an October 1980 service treatment record during the Veteran's service in the Reserves, a clinician found that the Veteran had twisted his left knee in a fall 3 days earlier, and diagnosed him with a left knee contusion.  Additionally, in an undated service treatment record, a clinician noted that the Veteran reported having left knee pain for 3 weeks, and diagnosed him with chondromalacia.

Third, the information and evidence of record indicates that the claimed disability or symptoms may be associated with the established injury in service.  Significantly, the Veteran told his treating VA clinician in January 2006 that he had been experiencing left knee pain since suffering an injury while in prison.  However, in his February 2008 notice of disagreement, the Veteran asserted that "[w]hen I was in prison the left knee did give out, but the injury first happened while in service.  Since the injury first happened in service it eventually gave out later while in prison."

Although certain factors warrant close examination of the credibility of the Veteran's lay statements-notably the Veteran's January 2006 statement to his treating VA clinician, and the passage of more than 25 years between his in-service injury and his post-service left knee treatment-the presence of an in-service injury and diagnoses, a left knee diagnosis during the pendency of the claim, and the Veteran's lay evidence of an association between the two is sufficient to incur VA's duty to provide a medical examination and opinion.  38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that the Veteran's dates of service in the Reserves, August 25, 1980 to February 9, 1981, are listed only on a VA document entitled "Veterans Information Solution," which is not a document from a service department, and which does not delineate between the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Board also notes that the RO issued a memorandum entitled "Formal Finding on the Unavailability of complete Service Treatment Records from: January 1, 1980 to December 31, 1980," in which it explained that the National Personnel Records Center (NPRC) had verified in April 2009 that the Veteran had no active duty service for 1980, and that the Georgia Army National Guard had determined in September 2009 that a search for the Veteran's National Guard records from 1980 yielded a negative result.  The RO also explained in that memorandum that the Veteran had supplied the copies of his service treatment records from 1980 which show that he was treated for a left knee injury in service.

Further pursuit of the Veteran's service personnel records and service treatment records from his service in the Army Reserves-and not the National Guard, in which there is no record of the Veteran having served-is necessary to confirm the dates of that service, including during the time of his left knee injury in 1980; the date of the currently undated photocopied service treatment record showing a diagnosis of left knee chondromalacia; and his dates of ACDUTRA and INACDUTRA.  Therefore, on remand, the Agency of Original Jurisdiction (AOJ) should contact the service department to obtain these records.  VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. §§ 3.159(c)(2), (3).

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department in order to obtain the Veteran's service personnel records and service treatment records from his service in the Army Reserves, and associate these records with the claims file.

VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.

2.  After completion of the above, schedule the Veteran for an orthopedic examination, by an appropriate specialist, to determine the extent and etiology of his left knee disorder.  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current left knee disorder was caused or aggravated during or as a result of his service.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

The examiner should be aware of the Veteran's January 2006 statement to a VA clinician attributing his current left knee disorder to an injury in prison; his February 2008 and November 2009 statements to VA attributing his left knee disorder to an injury or injuries in service; the more than 25 year period between his October 1980 left knee injury in service and his January 2006 report of a left knee disorder; and his November 1980 Report of Medical Examination showing that his lower extremities were normal on clinical evaluation.

3.  After completion of the above, the AOJ should readjudicate the claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


